(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                   QUARLES v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

       No. 17–778.      Argued April 24, 2019—Decided June 10, 2019
When petitioner Jamar Quarles pled guilty to being a felon in posses-
 sion of a firearm in violation of 18 U. S. C. §922(g)(1), he also ap-
 peared to qualify for enhanced sentencing under the Armed Career
 Criminal Act because he had at least three prior “violent felony” con-
 victions, §924(e). He claimed, however, that a 2002 Michigan convic-
 tion for third-degree home invasion did not qualify, even though
 §924(e) defines “violent felony” to include “burglary,” and the generic
 statutory term “burglary” means “unlawful or unprivileged entry in-
 to, or remaining in, a building or structure, with intent to commit a
 crime,” Taylor v. United States, 495 U. S. 575, 599 (emphasis added).
 Quarles argued that Michigan’s third-degree home invasion statute—
 which applies when a person “breaks and enters a dwelling or enters
 a dwelling without permission and, at any time while he or she is en-
 tering, present in, or exiting the dwelling, commits a misdemeanor,”
 Mich. Comp. Laws Ann. §750.110a(4)(a) (emphasis added)—swept too
 broadly. Specifically, he claimed, it encompassed situations where
 the defendant forms the intent to commit a crime at any time while
 unlawfully remaining in a dwelling, while generic remaining-in bur-
 glary occurs only when the defendant has the intent to commit a
 crime at the exact moment when he or she first unlawfully remains in
 a building or structure. The District Court rejected that argument,
 and the Sixth Circuit affirmed.
Held:
    1. Generic remaining-in burglary occurs under §924(e) when the
 defendant forms the intent to commit a crime at any time while un-
 lawfully remaining in a building or structure. In ordinary usage,
 “remaining-in” refers to a continuous activity, and this Court has fol-
 lowed that ordinary meaning in analogous legal contexts, see, e.g.,
2                    QUARLES v. UNITED STATES

                                 Syllabus

    United States v. Cores, 356 U. S. 405, 408. Those contexts thus in-
    form the interpretation of “remaining-in” burglary in §924(e): The
    common understanding of “remaining in” as a continuous event
    means that burglary occurs for purposes of §924(e) if the defendant
    forms the intent to commit a crime at any time during the continuous
    event of unlawfully remaining in a building or structure. The intent
    to commit a crime must be contemporaneous with unlawful entry or
    remaining, but the defendant’s intent is contemporaneous with the
    unlawful remaining so long as the defendant forms the intent at any
    time while unlawfully remaining. That conclusion is supported by
    the body of state law as of 1986, when Congress enacted §924(e).
    Quarles’ narrow interpretation makes little sense in light of Con-
    gress’ rationale for specifying burglary as a violent felony. Congress
    “singled out burglary” because of its “inherent potential for harm to
    persons,” Taylor, 495 U. S., at 588, and the possibility of a violent
    confrontation does not depend on the exact moment when the burglar
    forms the intent to commit a crime while unlawfully present in a
    building or structure. Quarles’ interpretation would also thwart the
    stated goals of the Armed Career Criminal Act by presumably elimi-
    nating many States’ burglary statutes as predicate offenses under
    §924(e). Pp. 3–9.
      2. For the Court’s purposes here, the Michigan home-invasion stat-
    ute substantially corresponds to or is narrower than generic burglary.
    The conclusion that generic remaining-in burglary occurs when the
    defendant forms the intent to commit a crime at any time while un-
    lawfully remaining in a building or structure resolves this case.
    When deciding whether a state law is broader than generic burglary,
    the state law’s “exact definition or label” does not control. Taylor,
    495 U. S., at 599. So long as the state law in question “substantially
    corresponds” to (or is narrower than) generic burglary, the conviction
    qualifies. Ibid. Pp. 9–10.
850 F. 3d 836, affirmed.

    KAVANAUGH, J., delivered the opinion for a unanimous Court. THOM-
AS,  J., filed a concurring opinion.
                        Cite as: 587 U. S. ____ (2019)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–778
                                   _________________


      JAMAR ALONZO QUARLES, PETITIONER v.
                UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                                 [June 10, 2019]

  JUSTICE KAVANAUGH delivered the opinion of the Court.
  Section 924(e) of Title 18, also known as the Armed
Career Criminal Act, mandates a minimum 15-year prison
sentence for a felon who unlawfully possesses a firearm
and has three prior convictions for a “serious drug offense”
or “violent felony.” Section 924(e) defines “violent felony”
to include “burglary.” Under this Court’s 1990 decision in
Taylor v. United States, 495 U. S. 575, the generic statu-
tory term “burglary” means “unlawful or unprivileged entry
into, or remaining in, a building or structure, with intent
to commit a crime.” Id., at 599 (emphasis added).
  The exceedingly narrow question in this case concerns
remaining-in burglary. The question is whether remaining-
in burglary (i) occurs only if a person has the intent to
commit a crime at the exact moment when he or she first
unlawfully remains in a building or structure, or (ii) more
broadly, occurs when a person forms the intent to commit
a crime at any time while unlawfully remaining in a build-
ing or structure. For purposes of §924(e), we conclude that
remaining-in burglary occurs when the defendant forms
the intent to commit a crime at any time while unlawfully
2               QUARLES v. UNITED STATES

                     Opinion of the Court

remaining in a building or structure. We affirm the judg-
ment of the U. S. Court of Appeals for the Sixth Circuit.
                              I
   On August 24, 2013, police officers in Grand Rapids,
Michigan, responded to a 911 call. When the officers
arrived at the scene, the caller, Chasity Warren, told the
officers that she had just escaped from her boyfriend,
Jamar Quarles. Warren said that Quarles had threatened
her at gunpoint and also hit her. While the police officers
were speaking with Warren, Quarles drove by. The offic-
ers then arrested Quarles and later searched his house.
Inside they found a semiautomatic pistol.
   Quarles pled guilty to being a felon in possession of a
firearm in violation of 18 U. S. C. §922(g)(1). Quarles had
at least three prior convictions that appeared to qualify as
violent felonies under the Armed Career Criminal Act, 18
U. S. C. §924(e). Those three convictions were: (1) a 2002
Michigan conviction for third-degree home invasion stem-
ming from an attempt to chase down an ex-girlfriend who
had sought refuge in a nearby apartment; (2) a 2004 Mich-
igan conviction for assault with a dangerous weapon based
on an incident where Quarles held a gun to the head of
another ex-girlfriend and threatened to kill her; and (3) a
2008 Michigan conviction for assault with a dangerous
weapon arising from an altercation with another man and
that same ex-girlfriend in which Quarles shot at the man.
   In the sentencing proceedings for his federal felon-in-
possession offense, Quarles argued that his 2002 Michigan
conviction for third-degree home invasion did not qualify
as a burglary under §924(e). Under this Court’s prece-
dents, the District Court had to decide whether the Michi-
gan statute under which Quarles was convicted in 2002
was broader than the generic definition of burglary set
forth in Taylor (in which case the conviction would not
qualify as a prior conviction under §924(e)) or, instead,
                   Cite as: 587 U. S. ____ (2019)              3

                       Opinion of the Court

whether the Michigan statute “substantially corre-
spond[ed]” to or was narrower than the generic definition
of burglary set forth in Taylor. 495 U. S., at 602. To
reiterate, Taylor interpreted burglary under §924(e) to
mean “unlawful or unprivileged entry into, or remaining
in, a building or structure, with intent to commit a crime.”
Id., at 599 (emphasis added).
  Under the Michigan law at issue here, a person commits
third-degree home invasion if he or she “breaks and enters
a dwelling or enters a dwelling without permission and, at
any time while he or she is entering, present in, or exiting
the dwelling, commits a misdemeanor.” Mich. Comp.
Laws Ann. §750.110a(4)(a) (West 2004) (emphasis added).
Quarles argued to the District Court that the Michigan
third-degree home invasion statute swept too broadly to
qualify as burglary under §924(e) because the Michigan
statute encompassed situations where the defendant
forms the intent to commit a crime at any time while
unlawfully remaining in a dwelling, not at the exact mo-
ment when the defendant is first unlawfully present in a
dwelling. The District Court rejected that argument and
sentenced Quarles to 17 years in prison. The Sixth Circuit
affirmed. 850 F. 3d 836, 840 (2017). We granted certio-
rari in light of a Circuit split on the question of how to assess
state remaining-in burglary statutes for purposes of
§924(e). 586 U. S. ___ (2019).
                              II
   Section 924(e) lists “burglary” as a qualifying predicate
offense for purposes of the Armed Career Criminal Act.
But §924(e) does not define “burglary.” The question here
is how to define “burglary” under §924(e). We do not write
on a clean slate. See Taylor, 495 U. S., at 599.
   At common law, burglary was confined to unlawful
breaking and entering a dwelling at night with the intent
to commit a felony. See, e.g., 4 W. Blackstone, Commen-
4               QUARLES v. UNITED STATES

                     Opinion of the Court

taries on the Laws of England 224 (1769). But by the time
Congress passed and President Reagan signed the current
version of §924(e) in 1986, state burglary statutes had
long since departed from the common-law formulation.
See Taylor, 495 U. S., at 593–596. In addition to casting
off relics like the requirement that there be a breaking, or
that the unlawful entry occur at night, a majority of States
by 1986 prohibited unlawfully “remaining in” a building
or structure with intent to commit a crime. Those
remaining-in statutes closed a loophole in some States’
laws by extending burglary to cover situations where a per-
son enters a structure lawfully but stays unlawfully—for
example, by remaining in a store after closing time with-
out permission to do so.
   In the 1990 Taylor decision, this Court interpreted the
term “burglary” in §924(e) in accord with the more expan-
sive understanding of burglary that had become common
by 1986: “We believe that Congress meant by ‘burglary’
the generic sense in which the term is now used in the
criminal codes of most States.” 495 U. S., at 598. The
Court concluded that generic burglary under §924(e)
means “unlawful or unprivileged entry into, or remaining
in, a building or structure, with intent to commit a crime.”
Id., at 599 (emphasis added). A defendant’s prior convic-
tion under a state statute qualifies as a predicate burglary
under §924(e) if the state statute—regardless of its “exact
definition or label”—“substantially corresponds” to or is
narrower than the generic definition of burglary. Id., at
599, 602.
   In this case, we must determine the scope of generic
remaining-in burglary under Taylor—in particular, the
timing of the intent requirement. Quarles argues that
remaining-in burglary occurs only when the defendant has
the intent to commit a crime at the exact moment when he
or she first unlawfully remains in a building or structure.
The Government argues for a broader definition of
                 Cite as: 587 U. S. ____ (2019)            5

                     Opinion of the Court

remaining-in burglary. According to the Government,
remaining-in burglary occurs when the defendant forms the
intent to commit a crime at any time while unlawfully present
in a building or structure. We agree with the Government.
  As noted, Taylor interpreted generic burglary under
§924(e) to include remaining-in burglary. Id., at 599. In
ordinary usage, “remaining in” refers to a continuous
activity. See United States v. Cores, 356 U. S. 405, 408
(1958); see also Webster’s New International Dictionary
2106 (2d ed. 1949); 8 Oxford English Dictionary 418
(1933). This Court has followed that ordinary meaning in
analogous legal contexts. For example, when interpreting
a federal criminal statute punishing any “ ‘alien crewman
who willfully remains in the United States in excess of the
number of days allowed,’ ” the Court stated that “the cru-
cial word ‘remains’ permits no connotation other than
continuing presence.” Cores, 356 U. S., at 408. The law of
trespass likewise proscribes remaining on the land of
another without permission. In that context, the term
“remain” refers to “a continuing trespass for the entire
time during which the actor wrongfully remains.” Re-
statement (Second) of Torts §158, Comment m, p. 280
(1965).
  Those interpretations of “remaining in” in analogous
areas of the law inform our interpretation of “remaining-
in” burglary in §924(e). In particular, the common under-
standing of “remaining in” as a continuous event means
that burglary occurs for purposes of §924(e) if the defend-
ant forms the intent to commit a crime at any time during
the continuous event of unlawfully remaining in a building
or structure. To put it in conventional criminal law terms:
Because the actus reus is a continuous event, the mens rea
matches the actus reus so long as the burglar forms the
intent to commit a crime at any time while unlawfully
present in the building or structure.
  Quarles insists, however, that to constitute a burglary
6               QUARLES v. UNITED STATES

                     Opinion of the Court

under §924(e), the intent to commit a crime must be con-
temporaneous with unlawful entry or remaining. That is
true. But the defendant’s intent is contemporaneous with
the unlawful remaining so long as the defendant forms the
intent at any time while unlawfully remaining. Put sim-
ply, for burglary predicated on unlawful entry, the defend-
ant must have the intent to commit a crime at the time of
entry. For burglary predicated on unlawful remaining,
the defendant must have the intent to commit a crime at
the time of remaining, which is any time during which the
defendant unlawfully remains.
   That conclusion is supported by the States’ laws as of
1986 when Congress enacted §924(e). As of 1986, a major-
ity of States proscribed remaining-in burglary. At that
time, there was not much case law addressing the precise
timing of the intent requirement for remaining-in bur-
glary. That is presumably because in most remaining-in
burglaries, the defendant has the intent to commit a crime
when he or she first unlawfully remains in a building or
structure. The timing issue arises only in the rarer cases
where the defendant forms the intent to commit a crime
only after unlawfully remaining in the building or struc-
ture for a while. In any event, for present purposes, the
important point is that all of the state appellate courts
that had definitively addressed this issue as of 1986 had
interpreted remaining-in burglary to occur when the
defendant forms the intent to commit a crime at any time
while unlawfully present in the building or structure. See
Gratton v. State, 456 So. 2d 865, 872 (Ala. Crim. App.
1984); State v. Embree, 130 Ariz. 64, 66, 633 P. 2d 1057,
1059 (App. 1981); Keith v. State, 138 Ga. App. 239, 225 S.
E. 2d 719, 720 (1976); State v. Mogenson, 10 Kan. App. 2d
470, 472–476, 701 P. 2d 1339, 1343–1345 (1985); State v.
Papineau, 53 Ore. App. 33, 38, 630 P. 2d 904, 906–907
                      Cite as: 587 U. S. ____ (2019)                      7

                           Opinion of the Court

(1981).1
   Especially in light of the body of state law as of 1986, it
is not likely that Congress intended generic burglary
under §924(e) to include (i) a burglar who intends to com-
mit a crime at the exact moment when he or she first
unlawfully remains in a building or structure, but to
exclude (ii) a burglar who forms the intent to commit a
crime at any time while unlawfully remaining in a build-
ing or structure.
   Indeed, excluding that latter category of burglaries from
generic burglary under §924(e) would make little sense in
light of Congress’ rationale for specifying burglary as a
violent felony. As the Court recognized in Taylor, Con-
gress “singled out burglary” because of its “inherent poten-
tial for harm to persons.” 495 U. S., at 588. Burglary is
dangerous because it “creates the possibility of a violent
——————
   1 The consensus position has not changed. Today, of the States that

have addressed the question, at least 18 have adopted the “at any time”
interpretation of remaining-in burglary, and only 3 appear to have
adopted the narrower interpretation.
   Of those 18 States, some have adopted the broader “at any time”
interpretation by statute. See Colo. Rev. Stat. §18–4–201(3) (2018);
Del. Code Ann., Tit. 11, §829(e) (2015); Haw. Rev. Stat. Ann. §708–
812.5 (2014); Mich. Comp. Laws Ann. §750.110a(4)(a) (West 2004);
Minn. Stat. §§609.581(4), 609.582(3) (2016); Mont. Code Ann. §45–6–
204(1) (2017); Tenn. Code Ann. §39–14–402(a)(3) (2018); Tex. Penal
Code Ann. §30.02(a)(3) (West 2019). And in addition to the five pre-
1986 state-court decisions identified in the text above, at least five post-
1986 state-court decisions have adopted the “at any time” interpreta-
tion of “remaining in.” See Braddy v. State, 111 So. 3d 810, 844 (Fla.
2012) (per curiam); State v. Walker, 600 N. W. 2d 606, 609 (Iowa 1999);
State v. DeNoyer, 541 N. W. 2d 725, 732 (S. D. 1995); State v. Rudolph,
970 P. 2d 1221, 1228–1229 (Utah 1998); State v. Allen, 127 Wash. App.
125, 135, 110 P. 3d 849, 853–855 (2005).
   By contrast, three state courts appear to have adopted the narrower
interpretation. Shetters v. State, 751 P. 2d 31, 36, n. 2 (Alaska App.
1988); People v. Gaines, 74 N. Y. 2d 358, 361–363, 546 N. E. 2d 913,
915–916 (1989); In re J. N. S., 258 Ore. App. 310, 318–319, 308 P. 3d
1112, 1117–1118 (2013).
8                QUARLES v. UNITED STATES

                      Opinion of the Court

confrontation between the offender and an occupant,
caretaker, or some other person who comes to investigate.”
Ibid.; see also United States v. Stitt, 586 U. S. ___, ___
(2018) (slip op., at 6).
  With respect to remaining-in burglary, the possibility of
a violent confrontation does not depend on the exact mo-
ment when the burglar forms the intent to commit a crime
while unlawfully present in a building or structure. Once
an intruder is both unlawfully present inside a building or
structure and has the requisite intent to commit a crime,
all of the reasons that led Congress to include burglary as
a §924(e) predicate fully apply. The dangers of remaining-
in burglary are not tied to the esoteric question of precisely
when the defendant forms the intent to commit a crime.
That point underscores that Congress, when enacting
§924(e) in 1986, would not have understood the meaning
of burglary to hinge on exactly when the defendant forms
the intent to commit a crime while unlawfully present in a
building or structure.
  Moreover, to interpret remaining-in burglary narrowly,
as Quarles advocates, would thwart the stated goals of the
Armed Career Criminal Act. After all, most burglaries
involve unlawful entry, not unlawful remaining in. Yet if
we were to narrowly interpret the remaining-in category
of generic burglary so as to require that the defendant
have the intent to commit a crime at the exact moment he
or she first unlawfully remains, then many States’ bur-
glary statutes would be broader than generic burglary. As a
result, under our precedents, many States’ burglary stat-
utes would presumably be eliminated as predicate offenses
under §924(e). That result not only would defy common
sense, but also would defeat Congress’ stated objective of
imposing enhanced punishment on armed career criminals
who have three prior convictions for burglary or other
violent felonies. We should not lightly conclude that Con-
gress enacted a self-defeating statute. See, e.g., Stokeling
                  Cite as: 587 U. S. ____ (2019)            9

                      Opinion of the Court

v. United States, 586 U. S. ___, ___ (2019) (slip op., at 8);
Taylor, 495 U. S., at 594.
   To sum up: The Armed Career Criminal Act does not
define the term “burglary.” In Taylor, the Court explained
that “Congress did not wish to specify an exact formula-
tion that an offense must meet in order to count as ‘bur-
glary’ for enhancement purposes.” Id., at 599. And the
Court recognized that the definitions of burglary “vary”
among the States. Id., at 598. The Taylor Court therefore
interpreted the generic term “burglary” in §924(e) in light
of: the ordinary understanding of burglary as of 1986; the
States’ laws at that time; Congress’ recognition of the
dangers of burglary; and Congress’ stated objective of
imposing increased punishment on armed career criminals
who had committed prior burglaries. Looking at those
sources, the Taylor Court interpreted generic burglary
under §924(e) to encompass remaining-in burglary. Look-
ing at those same sources, we interpret remaining-in
burglary under §924(e) to occur when the defendant forms
the intent to commit a crime at any time while unlawfully
present in a building or structure.
                             III
  In light of our conclusion that generic remaining-in
burglary occurs when the defendant forms the intent to
commit a crime at any time while unlawfully remaining in
a building or structure, Quarles’ case is easily resolved.
The question in Quarles’ case is whether the Michigan
home-invasion statute under which he was convicted in
2002 is broader than generic burglary or, instead, “sub-
stantially corresponds” to or is narrower than generic
burglary. Id., at 602. Regarding that inquiry, the Taylor
Court cautioned courts against seizing on modest state-
law deviations from the generic definition of burglary. A
state law’s “exact definition or label” does not control. Id.,
at 599. As the Court stated in Taylor, so long as the state
10                 QUARLES v. UNITED STATES

                        Opinion of the Court

law in question “substantially corresponds” to (or is nar-
rower than) generic burglary, the conviction qualifies
under §924(e). Id., at 602.
  As stated above, generic remaining-in burglary occurs
under §924(e) when the defendant forms the intent to
commit a crime at any time while unlawfully remaining in
a building or structure. For the Court’s purposes here, the
Michigan statute substantially corresponds to or is nar-
rower than generic burglary.2
                     *     *     *
  We affirm the judgment of the U. S. Court of Appeals for
the Sixth Circuit.
                                          It is so ordered.




——————
  2 In his brief, Quarles alternatively suggests that Michigan’s home-

invasion statute actually does not require that the defendant have any
intent to commit a crime at any time while unlawfully present in a
dwelling. Brief for Petitioner 9. Quarles offers no support for his
suggestion that there is no mens rea requirement. In any event,
Quarles did not preserve that argument, and we do not address it.
                 Cite as: 587 U. S. ____ (2019)            1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 17–778
                         _________________


      JAMAR ALONZO QUARLES, PETITIONER v.
                UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                        [June 10, 2019]

  JUSTICE THOMAS, concurring.
  I join the opinion of the Court because it correctly ap-
plies our precedent requiring a “categorical approach” to
the enumerated-offenses clause of the Armed Career
Criminal Act (ACCA). I write separately to question this
approach altogether.
  This case demonstrates the absurdity of applying the
categorical approach to the enumerated-offenses clause.
The categorical approach relies on a comparison of the
crime of conviction and a judicially created ideal of bur-
glary. But this ideal is starkly different from the reality
of petitioner’s actual crime: Petitioner attempted to climb
through an apartment window to attack his ex-girlfriend.
  More importantly, there are strong reasons to suspect
that the categorical approach described in Taylor v. United
States, 495 U. S. 575 (1990), is not compelled by
ACCA’s text but was rather a misguided attempt to avoid
Sixth Amendment problems. See Sessions v. Dimaya, 584
U. S. ___, ___–___ (2018) (THOMAS, J., dissenting) (slip op.,
at 21–23). Under our precedent, any state burglary stat-
ute with a broader definition than the one adopted in
Taylor is categorically excluded simply because other
conduct might be swept in at the margins. It is far from
obvious that this is the best reading of the statute. A jury
could readily determine whether a particular conviction
2               QUARLES v. UNITED STATES

                    THOMAS, J., concurring

satisfied the federal definition of burglary or instead fell
outside that definition. See Ovalles v. United States, 905
F. 3d 1231, 1258–1260 (CA11 2018) (W. Pryor, J., concur-
ring). Moreover, allowing a jury to do so would end the
unconstitutional judicial factfinding that occurs when
applying the categorical approach. See, e.g., Dimaya,
supra, at ___–___ (opinion of THOMAS, J.) (slip op., at 22–
23); Mathis v. United States, 579 U. S. ___, ___ (2016)
(THOMAS, J., concurring) (slip op., at 2); Descamps v. United
States, 570 U. S. 254, 280 (2013) (THOMAS, J., concurring
in judgment); James v. United States, 550 U. S. 192, 231–
232 (2007) (THOMAS, J., dissenting); Shepard v. United
States, 544 U. S. 13, 26–28 (2005) (THOMAS, J., concurring
in part and concurring in judgment).
  Of course, addressing this issue would not help petitioner:
He has not preserved a Sixth Amendment challenge.
Moreover, any reasonable jury reviewing the record here
would have concluded that petitioner was convicted of
burglary, so any error was harmless.
                         *     *   *
  Because the categorical approach employed today is
difficult to apply and can yield dramatically different
sentences depending on where a burglary occurred, the
Court should consider whether its approach is actually
required in the first place for ACCA’s enumerated-offenses
clause. With these observations, I join the opinion of the
Court.